Title: To Benjamin Franklin from ——— Carroll, Marquise d’Auzoüer, 4 July 1778
From: Auzoüer, —— Carroll, marquise d’
To: Franklin, Benjamin


Madame dauzouer hotel de flandre rue dophinepres le pont neuf ce 4 julliet 1778
Quoi que je vous sois, Monsieur, tres inconue permettez-moy d’envoyer savoir l’heure ou je pourai avoir l’honneur de vous voir demain, ou tout autre jour de votre comodité. J’ésperere que vous voudrai bien m’accorder cette grace. Je suis une proche parante de messieurs carrolls qui habitent anapolie dans le meriland. Je vous assure, monsieur, que je prand beaucoup de part a tous les succés de votre patrie et que personne ne sauroit être plus que moy, penetrée des sentimens de veneration qui vous sont dus. Avec lesquels j’ai l’honneur d’etre Monsieur Votre tres humble et tres obeissante servante
Carroll Dauzoüer
 
Notation: Carroll 4 juillet 1777.
